Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BLACK ROCK CITY LLC

Plaintiff,

DAVID L. BERNHARDT,
in his official capacity as Secretary of the
United States Department of the Interior,

UNITED STATES DEPARTMENT
OF THE INTERIOR,

WINNEMUCCA DISTRICT OFFICE
FOR THE BUREAU OF LAND
MANAGEMENT,

INTERIOR BOARD OF
LAND APPEALS,

Defendants.

 

Case No. 1:19-cv-03729

PROOF OF SERVICE OF SUMMONS
AND COMPLAINT

ee ee ee ae a

On February 19, 2020, pursuant to Rule 4(i) of the Federal Rules of Civil Procedure,

Plaintiff served copies of the: (1) Summons in a Civil Action; (2) Complaint for Declaratory and

Injunctive Relief; and (3) Civil Cover Sheet, via certified mail, returned receipt requested, to the

following Defendants:

DAVID L. BERNHARDT,

in his official capacity as Secretary of the
United States Department of the Interior,
1849 C Street, N.W.

Washington D.C. 20240

UNITED STATES DEPARTMENT
OF THE INTERIOR,

1849 C Street, N.W.

Washington D.C. 20240
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 2 of 24

INTERIOR BOARD OF
LAND APPEALS,

801 N. Quincy Street, Suite 300
Arlington, VA 22203

William Barr, Attorney General
US Department of Justice

950 Pennsylvania Avenue, NW
Washington, DC 20530

WINNEMUCCA DISTRICT OFFICE
FOR THE BUREAU OF LAND
MANAGEMENT,

5100 East Winnemucca Boulevard
Winnemucca, Nevada 89445

Timothy Shea, Attorney General

US Attorney Office District of Columbia
555 4" Street, NW

Washington, DC 20530

According to the return receipts and certification tracking numbers provided by the U.S.

Postal Service, David L. Bernhardt (Secretary of the United States Department of the Interior),

the United States Department of the Interior, the Winnemucca District Office for the Bureau of

Land Management, William Barr (Attorney General, US Department of Justice), and Timothy

Shea (US Attorney’s Office District of Columbia) received the documents on February 24, 2020

and the Interior Board of Land Appeals received the documents on February 21, 2020. Copies of

the certified mail receipts, domestic return receipts and electronic notifications that were returned

are attached as Exhibit 1.

Dated: March 12, 2020

/s/ Rafe Petersen

Rafe Petersen (Bar #465542)
800 17th Street NW, #1100
Washington, D.C. 2006
(202) 419-2481
rafe.petersen@hklaw.com

Attorney for Plaintiff Black Rock City LLC
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 3 of 24

EXHIBIT 1

Proof of Service

#73289453_v3
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 4 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 3 of 8

AO 440 Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
Black Rock City LLC )
660 Alabama Street )
San Francisco, CA 94110 )
)
Plaintiff(s) )
v. ) Civil Action No. 19-3729-DLF
David L. Bernhardt, in his official capacity as Secretary of )
the US Department of Interior, US Department of Interior, )
The Winnemucca District Office for the Bureau of Land )
Management, The Interior Board of Land Appeals )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) U.S. Department of the Interior,
1849 C Street, NW
Washington, DC 20240

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Rafe Petersen
Holland & Knight LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Reginald D. Johnson

Date: 42/16/2019
Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 5 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 4 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-3729-DLF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any) US. Department of the Interior

was received by me on (date) February 19, 2020 .

 

C1 I personally served the summons on the individual at (place)

 

On (date) 5 or

 

C1 T left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

On (date) 3; or

 

[7 Ireturned the summons unexecuted because ; or

 

Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the

United States Attorney's Office, to the Attorney General of the United States at Washington, DC

and to the agency, corporation, or employee.
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true,

Date: February 19, 2020

 

y—V
/ Server's signature

Alexandra E. Dobles, Esq.

 

Printed name and title

Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

Server’s address

 

Additional information regarding attempted service, etc:
9197/2020 Case 1:19-cv-03729-DLF Document Go flled 03/42/20 Page 6 of 24

USPS Tracking’ FAG >

Track Another Package +

Tracking Number: 9414726699042114051577 Remove X

Your item was delivered to a neighbor as requested at 7:33 am on February 24, 2020 in
WASHINGTON, DC 20240.

Y Delivered

February 24, 2020 at 7:33 am
Delivered, Neighbor as Requested
WASHINGTON, DC 20240

Get Updates vv

 

 

 

Text & Email Updates Vv
Tracking History a
Vv

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/g o/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=8&tLabels=9414726699042114051577%2C 1/2
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 7 of 24
Case 1:19-cv-03729-DLF Document5 Filed 02/19/20 Page 3 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110

 

Plaintiff(s)
V.
David L. Bernhardt, in his official capacity as Secretary of
the US Department of Interior, US Department of Interior,
The Winnemucca District Office for the Bureau of Land
Management, The Interior Board of Land Appeals

Civil Action No. 19-cv-03729-DLF

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Timothy J. Shea
U.S. Attorney's Office for the District of Columbia
c/o Civil Process Clerk
555 4th Street NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Rafe Petersen

Holland & Knight, LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 02/19/2020 /s/ Erica Garmendez
Signature of Clerk or Deputy Clerk
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 8 of 24
Case 1:19-cv-03729-DLF Document5 Filed 02/19/20 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-cv-03729-DLF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Timothy J. Shea, US Attorney for the District of Columbia
was received by me on (date) February 19, 2020 ‘

 

(1 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

11 I left the summons at the individual’s residence or usual place of abode with (name)

, 2 person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or

 

C1 I returned the summons unexecuted because ; or

 

{@ Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the United

States Attorney's Office, to the Attorney General of the United States at Washington, DC and to the
agency, corporation, or employee.
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: February 19, 2020 lk Doe

Server’s si ignature

aleartn E. Dobles, Esq.

 

Printed name and title

Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

Server's address

 

Additional information regarding attempted service, etc:
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 9 of 24

ete eat sere B=on ey Ke) ho) 10) ae

 

 

tna Mn

s4 72Gb $404 2114 REDS, 41

 

 

 

 

 

 

 

 

 

panes Addréssed to:

 

 

 

  
  

  
  

Timothy J Shea, ‘Attorney: General
- US Attorney Office District of Columbia
555-4 Street, NW.
Washington, | DC 20530

Ne ee we

  
 

i i a
a

 

 

 

 

 

 

 

4 wn ee ee

} UniTeD States PosTAL SERVICE® "= ites Mal?

ij Postage & Fees Paid

\ . USPS®

‘i Permit No. G-10

| @ PRINT YOUR NAME, ADDRESS AND ZIP CODE BELOW @ oS

{ ~
~

‘| HOLLAND & KNIGHT LLP
| 800 17TH STREET NW SUITE 1100

1 aan GTON DC 20006-6801

 

 
Case 1:19-cv-03729-DLF Documents. dled 03/42/20 Page 10 of 24

2/27/2020 .com' esults

USPS Tracking’ BAGS >

Track Another Package +

Tracking Number: 9414726699042114051591 Remove X

Your item was delivered at 4:39 am on February 24, 2020 in WASHINGTON, DC 20530.

Y Delivered

February 24, 2020 at 4:39 am
Delivered
WASHINGTON, DC 20530

Get Updates v

 

 

 

Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=94 14726699042114051 591%2C 1/2
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 11 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 7 of 8

AO 440 Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
Black Rock City LLC )
660 Alabama Street )
San Francisco, CA 94110 )
)
Plaintiff(s) )
v. 5 Civil Action No. 19-3729-DLF
David L. Bernhardt, in his official capacity as Secretary of
the US Department of Interior, US Department of Interior, )
The Winnemucca District Office for the Bureau of Land )
Management, The Interior Board of Land Appeals
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Winnemucca District Office for the
Bureau of Land Management
5100 East Winnemucca Blvd.
Winnemucca, Nevada 89445

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Rafe Petersen

Holland & Knight LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Reginald D. Johnson
Signature of Clerk or Deputy Clerk

Date: 12/16/2019

 

 
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 12 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 8 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-3729-DLF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Ciy. P. 4 (I)

This summons for (name of individual and title, if any) Winnemucca District Office for the Bureau of Land Management

 

was received by me on (date) February 19, 2020 .

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

CJ I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or

 

© I returned the summons unexecuted because ; or

 

sa Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the United States
Attorney's Office, to the Attorney General of the United States at Washington, DC and to the agency,
corporation, or employee.

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Date; _Bebruary 19, 2020 _

| Server's signature

Alexandra E. Dobles, Esq.

 

Printed name and title

Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

Server’s address

 

Additional information regarding attempted service, etc:
2/27/2020 Case 1:19-cv-03729-DLF Dogument 8 bled O8hlel2Q Page 13 of 24

USPS Tracking’ FAQs >

Track Another Package +

Tracking Number: 9414726699042114051614 Remove X

Your item was delivered to an individual at the address at 2:13 pm on February 24, 2020 in
WINNEMUCCA, NV 89445.

Y Delivered

February 24, 2020 at 2:13 pm
Delivered, Left with Individual
WINNEMUCCA, NV 89445

Get Updates v

 

Text & Email Updates Vv

 

Tracking History

 

Product Information

 

See Less WA

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/T! rackConfirmAction?tRef=fullpage&tLc=2&text28777=8&tLabels=94 14726699042114051614%2C 1/2
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 14 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 1 of 8

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110

 

Plaintiff(s)
v.
David L. Bernhardt, in his official capacity as Secretary of
the US Department of Interior, US Department of Interior,
The Winnemucca District Office for the Bureau of Land
Management, The Interior Board of Land Appeals

Civil Action No. 19-3729-DLF

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David L. Bernhardt, in his official capacity as Secretary of the U.S. Department of the
Interior, 1849 C Street, NW Washington, DC 20240

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Rafe Petersen
Holland & Knight, LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Reginald D. Johnson

 

Date: 12/16/2019

 

Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 15 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 2 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No, 19-3729-DLF

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)
David L. Bernhardt, in his official capacity as
This summons for (name of individual and title, ifany) Secretary of the US Department of the Interior

was received by me on (date) February 19, 2020

 

C1 I personally served the summons on the individual at (place)

 

on (date) or

 

(7 I left the summons at the individual’s residence or usual place of abode with (name)

» a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

[ I returned the summons unexecuted because ; or

 

4 Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the United States
Attorney's Office, to the Attorney General of the United States at Washington, DC and to the agency,
corporation, or employee.

My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true’

Date. February 19, 2020 in /

i
Ww wv ‘“ TF 5 2
Server's signature

Alexandra E. Dobles, Esq.

 

Printed name and title
Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

 

Server’s address

Additional information regarding attempted service, etc:
5197/2020 Case 1:19-cv-03729-DLF Dogaynent8,. Ed ORE eLAQ Page 16 of 24

USPS Tracking” EAGs >

Track Another Package +

Tracking Number: 9414726699042114051553 Remove X

Your item was delivered to a neighbor as requested at 7:33 am on February 24, 2020 in
WASHINGTON, DC 20240.

Y Delivered

February 24, 2020 at 7:33 am
Delivered, Neighbor as Requested
WASHINGTON, DC 20240

Get Updates v

See More \V/

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=94 14726699042114051 553%2C 1/1
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 17 of 24
Case 1:19-cv-03729-DLF Document 3 Filed 12/16/19 Page 5 of 8

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Columbia

Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110

 

Plaintiff(s)
V.
David L. Bernhardt, in his official capacity as Secretary of
the US Department of Interior, US Department of Interior,
The Winnemucca District Office for the Bureau of Land
Management, The Interior Board of Land Appeals

Civil Action No. 19-3729-DLF

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) \nterior Board of Land Appeals
801 N. Quincy Street, Suite 300
Arlington, VA 22203

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Rafe Petersen

Holland & Knight LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

/s/ Reginald D. Johnson

Date: 12/16/2019
Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 18 of 24
Case 1:19-cv-03729-DLF Document3 Filed 12/16/19 Page 6 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-3729-DLF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

. Interior Board of A
This summons for (name of individual and title, if any) tania ppedls

 

was received by me on (date) February 19, 2020 .

C1 I personally served the summons on the individual at (place)

 

on (date) 5 or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

 

1 I returned the summons unexecuted because ; or

 

w Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the
United States Attorney's Office, to the Attorney General of the United States at Washington, DC

and to the agency, corporation, or employee.
My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date. February 19, 2020 _ | by!
[ Server's signature
Alexandra E. Dobles, Esq.
Printed name and title

Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

 

 

Server’s address

Additional information regarding attempted service, etc:
pro79020 Case 1:19-cv-03729-DLF Dogument 8, fled Oait2i20 Page 19 of 24

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 94147266990421 14051560

Your item was delivered to the front desk, reception area, or mail room at 11:48 am on February 21,
2020 in ARLINGTON, VA 22203.

Y Delivered

February 21, 2020 at 11:48 am
Delivered, Front Desk/Reception/Mail Room
ARLINGTON, VA 22203

ypoeqpese24

Get Updates v

 

 

 

Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

See Less NN

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=8tLabels=94 147266990421 14051560%2C 1/2
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 20 of 24
Case 1:19-cv-03729-DLF Document5 Filed 02/19/20 Page 1 of 4

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Black Rock City LLC
660 Alabama Street
San Francisco, CA 94110

 

Plaintiff(s)
v. Civil Action No. 19-cv-03729-DLF
David L. Bernhardt, in his official capacity as Secretary of
the US Department of Interior, US Department of Interior,
The Winnemucca District Office for the Bureau of Land

Management, The Interior Board of Land Appeals

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William P. Barr, U.S. Attorney General
c/o Lee J. Lofthus, Assistant Attorney General for Administration
U.S. Department of Justice, Management Division
950 Pennsylvania Avenue, NW
Washington, DC 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) ~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Rafe Petersen

Holland & Knight, LLP
800 17th Street, NW #1100
Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 02/19/2020 /s/ Erica Garmendez
Signature of Clerk or Deputy Clerk
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 21 of 24
Case 1:19-cv-03729-DLF Document5 Filed 02/19/20 Page 2 of 4

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19-cv-03729-DLF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) William P. Barr, U.S. Attorney General

 

was received by me on (date) February 19, 2020 ‘

C1 I personally served the summons on the individual at (place)

 

on (date) > OF

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

CO J served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) 3 or

 

(J I returned the summons unexecuted because ; or

 

I Other (specify):
Pursuant to FRCP 4(i)(1) and 2): Sent copies by certified mail to the civil-process clerk at the United

States Attorney's Office, to the Attorney General of the United States at Washington, DC and to the

agency,corporation, or employee.
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true. )
Date: February 19, 2020 be I,

re 5 signature

sisanah E. Dobles, Esq.

Printed name and title

Holland & Knight LLP
800 17th Street NW, Suite 1100
Washington, DC 20006

Server’s address

 

 

Additional information regarding attempted service, etc:
Case 1:19-cv-03729-DLF Documents Filed 03/12/20 Page 22 of 24

2/27/2020 acking® Results

USPS Tracking’ BAGS >

Track Another Package +

Tracking Number: 94147266990421 14051607 Remove X

Your item was delivered at 4:39 am on February 24, 2020 in WASHINGTON, DC 20530.

(Y Delivered

February 24, 2020 at 4:39 am
Delivered
WASHINGTON, DC 20530

Get Updates vv

 

 

 

Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=94 14726699042114051607%2C 1/2
Case 1:19-cv-03729-DLF Document 8 Filed 03/12/20 Page 23 of 24~... ;-

 

G44 7ebb T9404 2114 O515 77 i S444 72k F904 BLY DEES 91
TO: Joa:
"s | : .
US DEPARTMENT OF THE INTERIOR Timothy J. Shea,. Attorney General
1849 Cc Street, N.W. US Attorney Office District of Columbia
Washington D.C. 20240 555 4™ Street, NW
Washington, DC 20530

\

 

SENDER: f.. pélérgev]
REFERENCE:

SENDER: Pa? Pelersor7

REFERENCE:

Co, 9068 |
tert 163/00 2000

PS Form 3800, January 2005

 

PS Form 3800, January 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

RETURN Postage RETURN Postage
RECEIPT | Certified Fee i
OEE ee eae Certified Fee
eturn Receipt Fee . Return Receipt Fee
Restricted Delivery of Restricted Delivery
Total Postage & Fees | Total Postage & Fees
®@ - ‘ : eS pod
USPS i USPS® » | POSTMARK OF DATE
" : 2 ; ee S33 wl:
Receipt for . i Receiptfor | ££ &S sy)
Oo “99 we LE
ee We. | 1 ge 16 RS i Pyj
Certified Mail* : |. t Certified Mail’.
o
No Insurance Coverage Provided - i No Insurance Covera ided |
: ( oe ge Provided |.
1 Do Not Use for international Mal “A | ea _ Do Not Use for International Mail

9u4 7266 9904 2124 OSL 14

TO:
WINNEMUCCA DISTRICT OFFICE |
FOR THE BUREAU OF LAND MANAGEMENT
5100 East Winnemucca Boulevard
Winnemucca, Nevada 89445

SENDER: @ ftAevser\

REFERENCE:
/ 63/09- COS \ »

PS Form 3800, January 2005

RETURN [Postage aa

RECEIPT |CertiiedFee 7‘ ¥

SERVICE [Return Receipt Fee

| Restricted Delivery’ A SS ped
Total Postage'& Féés Ayes Ge 33}

Se

 
   
    

 

 

 

 

     

 

 

 

 

 

3

USPS® ig POSTMARK.OR DATE al
Receiptfor [|
Certified Mail? | ~~

No Insurance Coverage Provided
Do Not Use for International Mail

 

oe et ry SS SS ate ane S ee ee eee ee ee ee eee SSS TS

 

eed
a ee Po -
Filed 03/12/20 Page 24 of.2
S4L4 ebb 4 A U4 if ts bO

sur FAR HAP-HVYAS IHF Document e

| DAVIDL. BERNHARDT, Secretary
United States on of the Interior

TAR.

INTERIOR BOARD OF LAND APPEALS
801 N. Quincy Street, Suite 300

 

 

— —_ 3
SENDER: Peferan SENDER: K, Pere
REFERENCE: REFERENCE: |

Lo 3/60- Coen

PS Form 3800, January 2005

Do 3l00- COW!

PS Form 3800, January 2005

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

ctuecenssaseate pose seneseasecas seis sea se ee eeerSeanTSaeeesers

 

No Insurance Coverage Provided
Do Not Use for International Mail

No Insurance Coverage Provided
Do Not Use for International Mail

RETURN Postage BN RETURN Postage Sh
RECEIPT | Certified Fee ey ; RECEIPT | Certified Fee :
ERVICE —
s Return Receipt Fee | -~ td t SERGE Return Receipt Fee
Restricted Delivery |, | Efe it Restricted Delivery A,
Total Postage & Fees: ” arf i y Total Postage & Fees \e “Ss ei f
USPS® POSTMARK OR DATE | ay! ' USPS® POSTMARK OR DATE TA
. go a 1 . ee
Receipt for . Tew ' Receipt for ee
ag¢0 210 i wen 21®
Certified Mail ' Certified Mail
{
1
1
!

[

 

 

 

et

 

 

a ne ne

|

F444 726 4904 2124 OSL 07

T William Barr, Attorney General

US Department of Justice .
950 Pennsylvania Ave., NW
Washington, DC 20530-0001

SENDER: kk Vag

REFERENCE:

[63M -0020|

PS Form 3800, January 2005

RETURN Postage

RECEIPT | Certified Fee
SERVICE

 

 

 

 

Return Receipt Fee —

 

Restricted Delivery

 

 

 

Total Postage & coe =y 7

a

USPS® oe OS onus
Receipt for Geko

NY
Certified Mail-g} 3s 4

No Insurance Coverage. Provided

Do Not Use for International Mail? k="

 

c

 

 

 
